 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”), dated as of March 13, 2013, is made
by and between BeesFree, Inc., a Nevada corporation (the “Company”), and
BeesFree USA, Inc., a Delaware corporation and the Company’s wholly-owned
subsidiary (“BeesFree DE”, the Company and BeesFree DE, as the context dictates,
collectively, the “Grantor”), and those signatories hereto who are holders of
certain notes described below in the aggregate principal amount of up to
$2,520,000 (the “Noteholders”), to be issued by the Company from time to time on
and after the date hereof, as well as their endorsees, transferees and assigns
all upon terms set forth in that certain Securities Purchase Agreement, dated
March 13, 2013 (the “Purchase Agreement”).

 

WITNESSETH:

 

WHEREAS, from time to time on and after the date hereof, the Company may issue
up to $2,520,000 of its 15% senior secured convertible notes (as each may be at
any time amended, extended, restated, renewed or modified, each a “Note,” and
collectively, the “Notes”) to subscribers for units offered by the Company upon
the terms set forth in the Purchase Agreement;

 

WHEREAS, pursuant to the terms of the Purchase Agreement, each purchaser of
Notes has become a Noteholder and has agreed that in an Event of Default (as
defined in the Notes) the Requisite Holders (as defined herein) shall be
required to appoint and authorize a collateral agent (the “Collateral Agent”) to
act for the benefit of the Noteholders prior to taking any actions to declare
the Notes due and payable or to foreclose on any Collateral securing the Notes:
and

 

WHEREAS, it is a condition precedent to the obligation of each of the
Noteholders to purchase a Note that the Grantor shall have granted the
Noteholders a security interest in the Collateral (as hereinafter defined) as
contemplated by this Agreement; and

 

WHEREAS, the Grantor expects to realize direct and indirect benefits as a result
of the sale of the Notes to the Noteholders and desires to grant the Noteholders
a security interest in the Collateral as contemplated by this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which hereby is acknowledged, the parties agree as follows:

 

ARTICLE I – DEFINITIONS

 

1.1           This Agreement is the Security Agreement referred to in the
Purchase Agreement and the Notes. As used in this Agreement, the following terms
shall have the meanings respectively set forth below:

 

“Agreement” means this Security Agreement, and any extensions, modifications,
renewals, restatements, supplements or amendments hereof.

 

1

 

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time, and any successor statute and all rules and
regulations promulgated thereunder.

 

“Collateral” means substantially all of the Grantor’s now owned or hereafter
acquired right, title and interest in and to the General Assets, the Trademarks,
the Patents and the Licenses. Without limiting the generality of the foregoing,
“Collateral” shall include any shares of capital stock and/or other equity
interests of any other direct or indirect subsidiary of the Grantor that is
obtained or acquired in the future, and, in each case, all certificates
representing such shares and/or equity interests and, in each case, all rights,
options, warrants, stock, other securities and/or equity interests that may
hereafter be received, receivable or distributed in respect of, or exchanged
for, any of the foregoing and all rights arising under or in connection with the
foregoing securities, including, but not limited to, all dividends, interest and
cash.

 

“General Assets” shall have the meaning set forth in Section 2.1 hereof.

 

“Investment Collateral” shall have the meaning set forth in Section 7.1 hereof.

 

“Licenses” shall have the meaning set forth in Section 2.4 hereof.

 

“Patents” shall have the meanings set forth in Section 2.3 hereof.

 

“Requisite Holders” means, at any time of determination, a majority (i.e., at
least 50.1%) of the aggregate principal amount of outstanding Notes.

 

“Secured Obligations” means any and all present and future obligations of the
Grantor arising under or relating to the Notes or this Agreement, whether due or
to become due, matured or unmatured, or liquidated or unliquidated, including
interest that accrues after the commencement of any bankruptcy or insolvency
proceeding by or against the Grantor. For the avoidance of doubt, the Secured
Obligations shall include the obligations of the Grantor to pay the fees and
expenses of the Collateral Agent, if any, and to provide indemnity to the
Collateral Agent pursuant to Article XIII hereof.

 

“Trademarks” shall have the meanings set forth in Section 2.2 hereof.

 

ARTICLE II –SECURITY INTERESTS

 

2.1           Grant of Security Interest in General Assets. To secure the
complete and timely payment, performance and satisfaction of all of the Secured
Obligations, the Grantor hereby grants to the Noteholders, a first lien and
security interest over all other security interests with power of sale to the
fullest extent permitted by applicable law, in all of the Grantor’s right, title
and interest in and to the Grantor’s now owned or otherwise existing and
hereafter acquired or arising:

 

2

 

 

(a)         accounts, contract rights and all other forms of obligations owing
to the Grantor arising out of the sale or lease of goods or the rendition of
services by the Grantor, irrespective of whether earned by performance, and any
and all credit insurance, guarantees or security therefor;

 

(b)         books and records, including ledgers; records indicating,
summarizing or evidencing the Grantor’s properties or assets or liabilities; all
information relating to the Grantor’s business operations or financial
condition; and all other computer programs, disk or tape files, printouts, runs
or other computer prepared information;

 

(c)         deposit accounts (as that term is defined from time to time in the
Uniform Commercial Code as in effect in the State of New York);

 

(d)         all of the Grantor’s general intangibles and other personal property
(including contract rights, rights arising under common law, statutes or
regulations, chooses or things in action, commercial tort claims, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, computer programs, information contained in computer
disks or tapes, literature, reports, catalogs, insurance premium rebates, tax
refunds and tax refund claims);

 

(e)         goods (as that term is defined from time to time in the Uniform
Commercial Code as in effect in the State of New York), including (i) all
inventory, including equipment held for lease, whether raw materials, in process
or finished, all material or equipment usable in processing the same and all
documents of title covering any inventory, (ii) all equipment employed in
connection with the Grantor’s business, together with all present and future
additions, attachments and accessions thereto and all substitutions therefor and
replacements thereof, and (iii) all vehicles;

 

(f)          instruments and other investment property (as such terms are
defined from time to time in the Uniform Commercial Code as in effect in the
State of New York);

 

(g)         negotiable collateral, including all of the Grantor’s right, title
and interest with respect to any letters of credit, letter of credit rights,
instruments, drafts, documents and chattel paper (as each term is defined from
time to time in the Uniform Commercial Code as in effect in the State of New
York), and any and all supporting obligations in respect thereof;

 

(h)        all parcels of real property and the related improvements thereto
(whether as owner, lessee or otherwise);

 

(i)          money or other assets of the Grantor that now or hereafter come
into the possession, custody or control of the Grantor;

 

(j)          the proceeds and products, whether tangible or intangible, of any
of the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all of the foregoing, or other tangible or intangible
property resulting from the sale, exchange, collection or other disposition of
any of the foregoing, or any portion thereof or interest therein, and the
proceeds thereof; and

 

3

 

 

(k)          all of the Grantor’s right, title and market in and to any shares
of capital stock of any of its subsidiaries and the certificates representing
any such shares.

 

All of the items described in clauses (a)-(k) in this Section 2.1 are
hereinafter individually and/or collectively referred to as the “General
Assets.”

 

2.2           Grant of Security Interest in Trademarks. To secure the complete
and timely payment, performance and satisfaction of all of the Secured
Obligations, the Grantor hereby grants to the Noteholders, a security interest
as and by way of a first lien and security interest having priority over all
other security interests, including with power of sale to the fullest extent
permitted by applicable law, in all of the Grantor’s right, title and interest
in and to the Grantor’s now owned or otherwise existing and hereafter acquired
or arising: (a) trademarks, trade names, registered trademarks, trademark
applications, service marks, registered service marks and service mark
applications and (b) all renewals thereof, all income, royalties, damages and
payments now and hereafter due and/or payable under and with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, the right to sue for past, present and future
infringements and dilutions thereof, the goodwill of the Grantor’s business
symbolized by the foregoing and connected therewith and all of the Grantor’s
rights corresponding thereto throughout the world (all of the foregoing items
described in the foregoing clauses (a) and (b) in this Section 2.2, are
hereinafter individually and/or collectively referred to as the “Trademarks”);
and (c) all proceeds of any and all of the foregoing, including, without
limitation, license royalties and proceeds of the infringement suits.

 

2.3           Grant of Security Interest in Patents. To secure the complete and
timely payment, performance and satisfaction of all of the Secured Obligations,
the Grantor hereby grants to the Noteholders, a security interest as and by way
of a first lien and security interest having priority over all of other security
interests, including with power of sale to the fullest extent permitted by
applicable law, in all of the Grantor’s right, title and interest in and to the
Grantor’s now owned or otherwise existing and hereafter acquired or arising: (a)
patents and patent applications and (b) all renewals thereof, all income,
royalties, damages and payments now and hereafter due and/or payable under and
with respect to thereto, including, without limitation, payments under all
licenses entered into in connection therewith and damages and payments for past
or future infringements or dilutions thereof, the right to sue for past, present
and future infringements and dilutions thereof, the goodwill of the Grantor’s
business symbolized by the foregoing and connected therewith and all of the
Grantor’s rights corresponding thereto throughout the world (all of the
foregoing items described in the foregoing clauses (a) and (b) in this Section
2.3, are hereinafter individually and/or collectively referred to as the
“Patents”); and (c) all proceeds of any and all of the foregoing, including
license royalties and proceeds of the infringement suits.

 

4

 

 

2.4           Grant of Security Interest in Trademark and Patent Licenses. To
secure the complete and timely payment, performance and satisfaction of all of
the Secured Obligations, the Grantor hereby grants to the Noteholders, a
security interest, as and by way of a first lien and security interest having
priority over all of other security interests, including with power of sale to
the fullest extent permitted by applicable law, in all of the Grantor’s right,
title and interest in and to the Grantor’s now owned or otherwise existing and
hereafter acquired or arising: rights under or interests in any license
agreements with any other party, whether the Grantor is a licensee or licensor
under any such license agreement, and the right to use the foregoing in
connection with the enforcement of the Noteholders’ rights under the Notes,
including the right to prepare for sale and sell any and all inventory now or
hereafter owned by the Grantor and now or hereafter covered by such licenses
(all of the foregoing are hereinafter referred to collectively as the
“Licenses”). Notwithstanding the foregoing provisions of this Section 2.4, the
Licenses shall not include any license agreement in effect as of the date hereof
that by its terms expressly prohibits the grant of the security contemplated by
this Agreement; provided, however, that upon the termination of such
prohibitions for any reason whatsoever, the provisions of this Section 2.4 shall
be deemed to apply thereto automatically.

 

2.5           Title; Other Liens. Except for the security interest granted to
the Noteholders pursuant to this Agreement, the Grantor owns each of the General
Assets, Trademarks, Patents and Licenses free and clear of any and all liens,
claims or security or adverse interests to all or any of the Trademarks, Patents
and Licenses free and clear of any and all liens, claims or security or adverse
interests to all or any of the Trademarks, Patents and Licenses on file or of
record in any public office, except as such as have been filed in favor of the
Noteholders pursuant to this Agreement.

 

ARTICLE III – FURTHER ASSURANCES

 

3.1           At any time and from time to time at the request of the Requisite
Holders, or if a Collateral Agent has been appointed as provided herein, the
Collateral Agent, the Grantor shall execute and deliver to the Requisite Holders
or Collateral Agent, as applicable, all such financing statements and other
instruments and documents in form and substance satisfactory to the Requisite
Holders or Collateral Agent, as applicable, as shall be necessary or desirable
to fully perfect, when filed and/or recorded, the security interest in the
Collateral granted to the Noteholders pursuant to Article II of this Agreement.
The Grantor hereby authorizes the Requisite Holders or Collateral Agent, as
applicable, without notice to the Grantor, to file any financing statement and
amendments thereof or continuations thereof, naming the Grantor as debtor and
the Noteholders as the creditor. At any time and from time to time, the
Requisite Holders or Collateral Agent, as applicable, shall be entitled to file
and/or record any or all such financing statements, instruments and documents
held by it, and any or all such further financing statements, documents and
instruments, and to take all such other actions, as the Requisite Holders or
Collateral Agent, as applicable, may deem appropriate to perfect and to maintain
perfected the security interest granted to it for the benefit of the Noteholders
in Article II of this Agreement. Before and after the occurrence of any default
under the Notes, at the Requisite Holders’ or Collateral Agent’s, as applicable,
request, the Grantor shall execute all such further financing statements,
instruments and documents, and shall do all such further acts and things, as may
be deemed necessary or desirable by the Requisite Holders or Collateral Agent,
as applicable, to create and perfect, and to continue and preserve, an
indefeasible security interest in the Collateral in favor of the Noteholders or
the priority thereof, including causing any such financing statements to be
filed and/or recorded in the applicable jurisdiction.

 

5

 

 

ARTICLE IV – SECURITY AGREEMENT

 

4.1           This Agreement secures the payment of all of the Secured
Obligations of the Grantor now or hereafter existing under the Notes, whether
for principal, interest, fees, expenses or otherwise, and all of the Secured
Obligations of the Grantor now or hereafter existing under this Agreement and
provides for the application of proceeds from the Collateral, upon the
occurrence of an Event of Default, to satisfy the Secured Obligations, including
the irrevocable right of the Collateral Agent to apply proceeds from Collateral
to the payment of any and all amounts owing to the Collateral Agent pursuant to
any of the provisions of Article X or Article XIII of this Agreement prior to
making any payment to any or all of the Noteholders.

 

ARTICLE V – EVENTS OF DEFAULT

 

5.1           There shall be an Event of Default (as defined in the Notes)
hereunder upon the occurrence and during the continuance of an Event of Default
under any of the Notes.

 

ARTICLE VI – RIGHTS UPON EVENT OF DEFAULT

 

6.1           Upon the occurrence and during the continuance of an Event of
Default, upon the appointment of the Collateral Agent as set forth herein and in
the Purchase Agreement, the Collateral Agent shall have, in any jurisdiction
where enforcement hereof is sought, in addition to all other rights and remedies
that the Collateral Agent may have under applicable law or in equity or under
this Agreement, all rights and remedies of a secured party under the Uniform
Commercial Code as enacted in any jurisdiction. Without limiting the foregoing,
and subject to the consent of the Requisite Holders, on behalf of the
Noteholders: (a) without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law)
to or upon the Grantor or any other person (all of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
collect, receive, appropriate and realize upon any or all of the Collateral,
and/or may sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver any or all of the Collateral (or contract to do any of
the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office or elsewhere upon such terms and
conditions as the Collateral Agent may deem advisable, for cash or on credit or
for future delivery without assumption of any credit risk; (b) shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase all or any part of the
Collateral so sold, free of any right or equity of redemption in the Grantor,
which right or equity is hereby waived or released; and (c) shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale, after deducting all reasonable expenses incurred therein or in
connection with the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Noteholders under this Agreement
(including, without limitation, reasonable attorneys’ fees and expenses) to the
payment in whole or in part of the Secured Obligations, in such order as the
Collateral Agent may elect, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, need the Collateral Agent account for the surplus, if any, to the Grantor.
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least ten (10) days before such sale or other disposition. The Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Secured Obligations
and the reasonable fees and disbursements of any attorneys employed by the
Collateral Agent to collect such deficiency.

 

6

 

 

ARTICLE VII – VOTING RIGHTS; DIVIDENDS; ETC.

 

7.1           With respect to Grantor’s right, title and interest to any
Collateral consisting of securities, partnership interests, joint venture
interests, investments or the like (referred to collectively and individually in
this Article VII and in Article VIII hereof as the “Investment Collateral”), so
long as no Event of Default occurs and remains continuing:

 

  (a)          the Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Investment Collateral, or any part
thereof, for any purpose not inconsistent with the terms of this Agreement or
the Notes; and

 

  (b)          the Grantor shall be entitled to receive and to retain and use
any and all dividends or distributions paid in respect of the Investment
Collateral.

 

ARTICLE VIII – RIGHTS DURING EVENT OF DEFAULT

 

8.1           With respect to any Investment Collateral in the possession of the
Grantor, so long as an Event of Default has occurred and is continuing:

 

  (a)          at the option of the Collateral Agent, all rights of the Grantor
to exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to Section (a) of Article VII hereof, and to
receive the dividends and distributions which it would otherwise be authorized
to receive and retain pursuant to Section (b) of Article VIII hereof, shall
cease, and all such rights thereupon shall become vested in the Collateral Agent
for the benefit of the Noteholders which thereupon shall have the sole right to
exercise such voting and other consensual rights and to receive and to hold as
pledged Investment Collateral such dividends and distributions; and

 

  (b)          all dividends and other distributions that are received by the
Grantor contrary to the provisions of this Agreement shall be held in trust for
the benefit of the Collateral Agent on behalf of the Noteholders, shall be
segregated from other funds of the Grantor and forthwith shall be paid over to
Collateral Agent for the benefit of the Noteholders as pledged Collateral in the
same form as so received (with any necessary endorsements).

 

ARTICLE IX – GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

9.1           The Grantor represents, warrants and covenants, which
representations, warranties and covenants shall survive execution and delivery
of this Agreement, as follows:

 

  (a)          except for the security interest granted to the Noteholders
herein, the Grantor is, and as to Collateral acquired from time to time after
the date hereof, the Grantor will be, the owner of all the Collateral free from
any lien, security interest, encumbrance or other right, title or interest of
any person, and the Grantor shall defend the Collateral against all claims and
demands of all persons at any time claiming the same or any interest therein
adverse to the Collateral Agent for the benefit of the Noteholders;

 

7

 

 

  (b)          there is no financing statement (or similar statement or
instrument of registration under the law of any jurisdiction) now on file or
registered in any public office covering any interest of any kind in the
Collateral, or intended to cover any such interest that has not been terminated
or released by the secured party named therein, and so long as any Notes remain
outstanding or any of the Secured Obligations of the Grantor remain unpaid, the
Grantor will not execute and there will not be on file in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) or statements relating to the Collateral, except
financing statements filed or to be filed in respect of and covering the
security interest hereby granted to the Collateral Agent for the benefit of the
Noteholders;

 

  (c)          at the Grantor’s own expense, the Grantor will keep the
Collateral (i) in good condition at all times (normal wear and tear excepted)
and maintain same in accordance with all manufacturer’s specifications and
requirements, and (ii) free and clear of all liens and encumbrances, except for
the liens granted hereby; and without the consent of the Collateral Agent, the
Grantor will not sell, transfer, change the registration, if any, dispose of,
attempt to dispose of, substantially modify or abandon the Collateral or any
part thereof other than sales of inventory in the ordinary course of business
and the disposition of obsolete or worn-out equipment in the ordinary course of
business; and

 

  (d)          the chief executive office and chief place of business of the
Grantor is located at 2101 Vista Parkway, Suite 122, West Palm Beach, FL 33411.
The Grantor will not move its chief executive office and chief place of business
until (i) it shall have given to the Noteholders, of if a Collateral Agent has
been appointed hereunder, the Collateral Agent, not less than 30 days’ prior
written notice of its intention to do so, clearly describing such new location
and providing such other information in connection therewith as the Requisite
Holders or Collateral Agent, as applicable, may reasonably request, and (ii)
with respect to such new location, it shall have taken such action, satisfactory
to the Requisite Holders or Collateral Agent, as applicable, to maintain the
security interest of the Noteholders in the Collateral.

 

ARTICLE X –COSTS AND EXPENSES

 

10.1         The Grantor shall pay any and all reasonable costs and expenses
incurred by the Collateral Agent, including, without limitation, reasonable
costs and expenses relating to all waivers, releases, discharges, satisfactions,
modifications and amendments of this Agreement, the administration and holding
of the Collateral, insurance expenses, and the enforcement, protection and
adjudication of the parties’ rights hereunder by the Collateral Agent,
including, without limitation, the reasonable disbursements, expenses and fees
of the attorneys the Collateral Agent may retain, if any.

 

8

 

 

10.2         All advances, charges, costs and expenses, including reasonable
attorneys' fees and disbursements (collectively, “Costs and Expenses”), incurred
or paid by the Collateral Agent in exercising any right, privilege, power or
remedy conferred by this Agreement or in the enforcement or attempted
enforcement thereof, shall be secured hereby and shall become a part of the
Secured Obligations and shall be paid to the Collateral Agent by the Grantor. To
the extent that the Costs and Expenses are not paid promptly by the Grantor, the
Collateral Agent may request each Noteholder to deposit with it, in proportion
to their initially purchased respective principal amounts of Notes, sufficient
sums to cover the Costs and Expenses. To the extent Costs and Expenses are not
paid to the Collateral Agent by the Grantor or the Noteholders, the Collateral
Agent, in addition to any other rights granted under this Agreement, is hereby
authorized to deduct the aggregate of unpaid Costs and Expenses from the
Collateral or proceeds therefrom.

 

ARTICLE XI – CONTINUING EFFECT

 

11.1         This Agreement shall remain in full force and effect and continue
to be effective should any petition be filed by or against the Grantor for
liquidation or reorganization, should the Grantor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of the Grantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by the Collateral Agent, whether as a “voidable
preference,” “fraudulent conveyance” or otherwise, all as though such payment or
performance had not been made. In the event that any payment or any part thereof
is rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

ARTICLE XII – TERMINATION; RELEASE OF THE GRANTOR

 

12.1         This Agreement shall be terminated and all Secured Obligations of
the Grantor hereunder shall be released when all Secured Obligations of the
Grantor have been paid in full or upon such release of the Grantor's Secured
Obligations hereunder or, with respect to any Note, when such Note shall no
longer be outstanding. Upon such termination, the Collateral Agent shall return
any pledged Collateral to the Grantor, or to the person or persons legally
entitled thereto, and shall endorse, execute, deliver, record and file all
instruments and documents, and do all other acts and things reasonably required
for the return of the Collateral to the Grantor, or to the person or persons
legally entitled thereto, and to evidence or document the release of the
Collateral Agent's interests arising for the benefit of the Noteholders under
this Agreement, all as reasonably requested by, and at the sole expense of, the
Grantor.

 

9

 

 

ARTICLE XIII –

COLLATERAL AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT

 

13.1         Powers. Upon the occurrence of an Event of Default, the Grantor
hereby authorizes and empowers the Requisite Holders to appoint a Collateral
Agent, and any officer or agent of the Collateral Agent, with full power of
substitution, as its attorney-in-fact with full irrevocable power and authority
in the place of the Grantor and in the name of the Grantor or in its own name,
from time to time in the Collateral Agent’s discretion so long as an Event of
Default has occurred and is continuing, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any instrument which may be necessary or desirable to accomplish the purposes of
this Agreement. Upon such appointment, Collateral Agent will execute a Joinder
Agreement, substantially in the form annexed hereto as Exhibit A, pursuant to
which Collateral Agent shall become a party to this Agreement and shall be fully
bound by, and subject to, all of the terms and conditions that are applicable to
Collateral Agent as stated herein. Except with respect to those matters as to
which the Collateral Agent is expressly required to act under the terms of this
Article XIII, the Collateral Agent may act or refrain from acting with the
written consent of Requisite Holders, which Requisite Holders shall have the
right to direct the time, method and place of conducting any proceeding for any
remedy available to the Collateral Agent; provided, however, that such direction
shall not be in conflict with any rule of law or expose the Collateral Agent to
personal liability and the Collateral Agent may take any action deemed proper by
the Collateral Agent, in its discretion, which is not inconsistent with such
direction or the terms of this Agreement.

 

Without limiting the foregoing, so long as an Event of Default has occurred and
is continuing and provided that the Collateral Agent has received instructions
from the Requisite Holders, the Collateral Agent shall have the right, without
notice to, or the consent of, the Grantor, to do any of the following on the
Grantor’s behalf:

 

(a)          to pay or discharge any taxes or liens levied or placed on or
threatened against the Collateral;

 

(b)          to direct any party liable for any payment under any of the
Collateral to make payment of any and all amounts due or to become due
thereunder as the Collateral Agent direct;

 

(c)          to ask for or demand, collect, and receive payment of and receipt
for, any payments due or to become due at any time in respect of or arising out
of any Collateral;

 

(d)          to commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to enforce any right in
respect of any Collateral;

 

(e)          to defend any suit, action or proceeding brought against the
Grantor with respect to any Collateral;

 

(f)           to settle, compromise or adjust any suit, action or proceeding
described in subsection (e) above and, to give such discharges or releases in
connection therewith as the Collateral Agent may deem appropriate;

 

(g)          to assign any Patent right included in the Collateral of Grantor
(along with the goodwill of the business to which any such patent right
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its sole discretion determine;
and

 

10

 

 

 

(h)          generally, to sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral, and to take, at the
Collateral Agent’s option and the Grantor’s expense, any actions which the
Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Noteholders’ liens on the Collateral and to carry out the
intent of this Agreement, in each case to the same extent as if the Collateral
Agent were the absolute owner of the Collateral for all purposes.

 

13.2         All acts done under the foregoing authorization are hereby ratified
and approved.

 

13.3         Each Noteholder agrees with all other Noteholders and the
Collateral Agent (i) that it shall not, and shall not attempt to, exercise any
rights with respect to its security interest in the Collateral, other than
pursuant to this Agreement, or take or institute any action against the
Collateral Agent or any of the other Noteholders in respect of the Collateral or
its rights hereunder (other than any such action arising from the breach of this
Agreement) and (ii) that such Noteholder has no other rights with respect to the
Collateral other than as set forth in this Agreement and the other transaction
documents.

 

ARTICLE XIV – COLLATERAL AGENT

 

14.1         By their execution of the Omnibus Signature Page to the Purchase
Agreement and this Agreement, each of the Noteholders have agreed to appoint a
Collateral Agent upon an Event of Default and hereby authorize the Collateral
Agent to exercise for the benefit of the Noteholders all rights, powers and
remedies provided to it under or pursuant to this Agreement, including all
rights, powers and remedies upon an Event of Default, subject always to the
terms, conditions, limitations and restrictions provided in this Agreement.
Except with respect to those matters as to which the Collateral Agent is
expressly required to act under the terms of this Article XIV, the Collateral
Agent may act or refrain from acting with the written consent of the Requiste
Holders, which Requisite Holders shall have the right to direct the time, method
and place of conducting any proceeding for any remedy available to the
Collateral Agent; provided, however, that such direction shall not be in
conflict with any rule of law or expose the Collateral Agent to personal
liability, and the Collateral Agent may take any action deemed proper by the
Collateral Agent, in its discretion, which is not inconsistent with such
direction or the terms of this Agreement.

 

14.2         The Collateral Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement. Neither the Collateral Agent
nor any of its partners, members, shareholders, officers, directors, employees
or agents shall be liable for any action taken or omitted by it as such under
the Agreement or hereunder or in connection herewith or therewith, be
responsible for the consequence of any oversight or error of judgment or
answerable for any loss, unless caused by its or their gross negligence or
willful misconduct as determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction. The duties of the Collateral Agent
shall be mechanical and administrative in nature; the Collateral Agent shall not
have by reason of the Agreement or any other transaction document a fiduciary
relationship in respect of any Grantor or any Noteholder; and nothing in the
Agreement or any other transaction document, expressed or implied, is intended
to or shall be so construed as to impose upon the Collateral Agent any
obligations in respect of the Agreement or any other transaction document except
as expressly set forth herein and therein.

 

11

 

 

14.3.          The Collateral Agent shall not be responsible to the Grantor or
any Noteholder for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other transaction document, or for the financial condition of
the Grantor or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other transaction document, or
the financial condition of the Grantor, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Notes or any of the other transaction documents.

 

14.4.         The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other transaction documents and its duties thereunder, upon reasonable
advice of counsel selected by it and upon all other matters pertaining to this
Agreement and the other transaction documents and its duties thereunder, upon
advice of other experts selected by it. Anything to the contrary notwithstanding
and until such time as the Collateral Agent takes any action upon the
instructions of the Requisite Holders, the Collateral Agent shall have no
obligation whatsoever to any Noteholder to assure that the Collateral exists or
is owned by the Grantor or is cared for, protected or insured or that the liens
granted pursuant to the Agreement have been properly or sufficiently or lawfully
created, perfected, or enforced or are entitled to any particular priority.

 

14.5.         Notwithstanding anything in this Agreement to the contrary, none
of the provisions of this Agreement shall be construed to require the Collateral
Agent to expend or risk its own funds or otherwise incur any liability
(financial or otherwise) in the performance of any of its duties hereunder, or
in the exercise of any of its rights or powers if it shall have reasonable
grounds for believing that repayment of such funds or indemnification
satisfactory to it against such risk or liability is not assured to it. In no
event shall the Collateral Agent be liable (a) for any consequential, punitive
or special damages or (b) for the acts or omissions of its nominees,
correspondents, designees, subagents or subcustodians. The Collateral Agent
shall not incur any liability for not performing any act or fulfilling any duty,
obligation or responsibility hereunder by reason of any occurrence beyond the
control of the Collateral Agent (including any act or provision of any present
or future law or regulation or governmental authority, any act of God or war, or
the unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility).

 

14.6         The Collateral Agent shall not be required or bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, entitlement
order, approval or other paper or document. The Collateral Agent may execute any
of the powers under this Agreement or perform any duties hereunder either
directly or by or through agents, attorneys, custodians or nominees appointed
with due care, and shall not be responsible or liable for the acts or omissions,
including any willful misconduct or gross negligence, on the part of any agent,
attorney, custodian or nominee so appointed.

 

12

 

 

14.7         The Grantor agrees to be responsible to indemnify and hold the
Collateral Agent and its directors, employees, officers, agents, successors and
assigns harmless from and against any and all losses, claims, damages,
liabilities and expenses, including reasonable costs of investigation and
reasonable counsel fees and expenses that may be imposed on the Collateral Agent
or incurred by it in connection with its acceptance of its appointment as the
Collateral Agent hereunder or the performance of its duties hereunder, except as
a result of the Collateral Agent’s gross negligence or willful misconduct. Such
indemnity includes all losses, damages, liabilities and expenses (including
reasonable counsel fees and expenses) incurred in connection with any litigation
(whether at the trial or appellate levels) arising from this Agreement or
involving the subject matter hereof. The indemnification provisions contained in
this Section 14.7 are in addition to any other rights any of the indemnified
parties may have by law or otherwise and shall survive the termination of this
Agreement or the resignation or removal of the Collateral Agent.

 

14.8         Any corporation or other entity whatsoever into which the
Collateral Agent may be merged or converted or with which it may be
consolidated, any corporation or other entity whatsoever resulting from any
merger, conversion or consolidation to which the Collateral Agent shall be a
party or any corporation or other entity whatsoever succeeding to the business
of the Collateral Agent shall be the successor of the Collateral Agent hereunder
without the execution or filing of any paper with any party hereto except where
an instrument of transfer or assignment is required by law to effect such
succession.

 

14.9         The Collateral Agent may generally engage in any kind of business
with any Noteholder as if it had not entered into this Agreement. The Collateral
Agent and its affiliates and their officers, directors, employees, and agents
(including legal counsel) may hereafter be engaged in one or more transactions
with any Noteholder or may act as trustee, agent or representative of any
Noteholder, or otherwise be engaged in other transactions with such parties
(collectively, the “Other Activities”). Without limiting the forgoing,
Collateral Agent and its affiliates and their officers, directors, employees,
and agents (including legal counsel) shall not be responsible to account to any
Noteholder for such other activities.

 

14.10       The Collateral Agent may resign and be discharged of its duties
hereunder at any time by giving written notice of such resignation to the other
parties hereto, stating the date such resignation is to take effect. Within
twenty (20) days of the giving of such notice, a successor collateral agent
shall be appointed by the Requisite Holders; provided, however, that if the
Noteholders are unable so to agree upon a successor within such time period, and
notify the Collateral Agent during such period of the identity of the successor
collateral agent, the successor collateral agent may be a person designated by
the Collateral Agent, and any and all fees of such successor collateral agent
shall be the joint and several obligation of the Noteholders. The Collateral
Agent shall continue to serve until the effective date of the resignation or
until its successor accepts the appointment and receives the Collateral held by
the Collateral Agent but shall not be obligated to take any action hereunder.
The Collateral Agent may deposit any Collateral with the Supreme Court of the
State of New York for New York County or any such other court in New York State
that accepts such Collateral. Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor collateral agent, such successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring agent and the retiring
agent shall be discharged from its duties and obligations under the Agreement. 
After any retiring agent’s resignation or removal hereunder as agent, the
provisions of the Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was agent.

 

13

 

 

ARTICLE XV – GOVERNING LAW

 

15.1         THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS TO BE
PERFORMED WHOLLY WITHIN SUCH JURISDICTION.

 

ARTICLE XVI – ASSIGNMENT

 

16.1         This Agreement shall create a continuing security interest in the
Collateral and shall be binding upon the Grantor and the Grantor’s successors
and assigns; inure, together with the rights and remedies of the Collateral
Agent hereunder, in favor of the Noteholders and their successors, transferees
and assigns; and be severable in the event that one or more of the provisions
herein is determined to be illegal or unenforceable. Without limiting the
generality of the foregoing, the Noteholders may assign or otherwise transfer
any portion of their Notes, in accordance with the terms of the Notes, to any
other person or entity, and such other person or entity shall thereupon become
vested with all the benefits and obligations in respect thereof granted to the
Noteholders (including the beneficial interest in the rights and benefits
granted to the Collateral Agent for the benefit of the Noteholders) herein or
otherwise. The Grantor shall promptly provide the Collateral Agent with notice
of any such assignment or transfer of a Note by any Noteholder.

 

ARTICLE XVII – AMENDMENT

 

17.1         The terms of this Agreement may be amended only with the written
consent of the Requisite Holders and the written consent of the Collateral
Agent.

 

ARTICLE XVIII-MISCELLANEOUS.

 

18.1         No course of dealing between the Grantor and the Noteholders, nor
any failure to exercise, nor any delay in exercising, on the part of the
Noteholders, any right, power or privilege hereunder or under the Notes shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

18.2         All of the rights and remedies of the Noteholders with respect to
the Collateral, whether established hereby or by the Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

 

14

 

 

18.3.          If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

18.4           No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.

 

18.5.          The Noteholders, Grantor and Collateral Agent agree that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York, Borough of Manhattan.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

18.6          This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement. In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

15

 

 

18.7         Nothing in this Agreement shall be construed to subject Collateral
Agent or any Noteholder to liability as a partner in Grantor or any if its
direct or indirect subsidiaries that is a partnership or as a member in Grantor
or any of its direct or indirect subsidiaries that is a limited liability
company, nor shall Collateral Agent or any Noteholder be deemed to have assumed
any obligations under any partnership agreement or limited liability company
agreement, as applicable, of any such Grantor or any of its direct or indirect
subsidiaries or otherwise, unless and until any such Noteholder exercises its
right to be substituted for such Grantor as a partner or member, as applicable,
pursuant hereto.

 

18.9         Any notice or other communication under the provisions of this
Agreement shall be given in writing and delivered in person, by reputable
overnight courier or delivery service, by facsimile machine (receipt confirmed)
with a copy sent by first class mail on the date of transmissions, or by
registered or certified mail, return receipt requested, directed to such party’s
addresses set forth below (or to any new address of which any party hereto shall
have informed the others by the giving of notice in the manner provided herein):

 

In the case of the Collateral Agent, to:

 

To the address and telecopier number provided by the Collateral Agent to the
Grantor upon his, her or its appointment

 

In the case of the Noteholder, to:

 

To the address and telecopier number set forth on

the Omnibus signature page to the Purchase Agreement.

 

In the case of Grantor, to:

 

BeesFree, Inc.

2101 Vista Parkway, Suite 122

West Palm Beach, FL 33411

Attn: David Todhunter, CEO

Telecopy No.: (561) 939-4861

 

16

 

 

With a copy (that shall not constitute notice) to:

 

Steven D. Uslaner, Esq.

Littman Krooks, LLP

655 Third Avenue, 20th Floor

New York, NY 10017

Telecopy No.: (212) 490-2990

 

[Remainder of page intentionally left blank]

 

17

 

 

IN WITNESS WHEREOF, the undersigned have executed this Security Agreement by its
duly authorized officer as of the date first written above.

 

  BEESFREE, INC.       By: /S/ DAVID W. TODHUNTER   Name: David W. Todhunter  
Title: President and CEO       BEESFREE USA, INC.       By: /S/ DAVID W.
TODHUNTER   Name: David W. Todhunter   Title: President       NOTEHOLDERS      
See Omnibus Signature Page to Purchase Agreement for   Noteholders’ Signatures

 

18

 

 

EXHIBIT A

 

BEESFREE, INC.

 

JOINDER AGREEMENT AND SIGNATURE PAGE

 

TO SECURITY AGREEMENT

 

This JOINDER AGREEMENT AND SIGNATURE PAGE is entered into as of ____________ ___
201__, by ____________________________________ (the “Collateral Agent”), for the
purpose of becoming a party to that certain Security Agreement, dated March 13,
2013, by and among BeesFree, Inc., a Nevada corporation, BeesFree USA, Inc., a
Delaware corporation, and the investor signatories thereto (the “Noteholders”)
(the “Security Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the parties have
agreed as follows (with all capitalized terms not otherwise defined herein
having the meaning ascribed to them in the Security Agreement):

 

1.By executing and delivering this Joinder Agreement and Signature Page, and
having been appointed to serve as Collateral Agent by the Requisite Holders, the
Collateral Agent acknowledges that Collateral Agent is now a party to the
Security Agreement and agrees and acknowledges that as such will be subject to
the terms, conditions and obligations of the Security Agreement relating to its
duties as Collateral Agent for the benefit of the Noteholders.

 

2.The Collateral Agent represents and warrants that the Collateral Agent has
reviewed, understands and agrees to the terms of the Security Agreement and that
by signing this Agreement the Collateral Agent agrees to be, and shall be, bound
by the provisions of the Security Agreement, and shall be a party to the
Security Agreement as Collateral Agent, and shall have the rights and
obligations as set forth therein.

 

3.This Joinder shall be binding upon and enforceable by the Company , BeesFree
DE, the Noteholders and Collateral Agent and their respective successors, heirs
and assigns.

 

4.This Joinder may be executed in separate counterparts each of which shall be
an original and all of which taken together shall constitute one and the same
agreement.

 

5.This Agreement shall be construed in accordance with and governed by the law
of the State of New York (without regard to choice of law provisions thereof).

 

Collateral Agent agrees that this signature page may be attached to any
counterpart of the Security Agreement.

 

[Signature Page to Follow]

 

19

 

 

IN WITNESS WHEREOF, the undersigned hereby executes the Joinder Agreement as of
the date first above written.

 

      Name:   Title:       Accepted:       BEESFREE, INC.       By:     Name:  
Title:       BEESFREE USA, INC.       By:     Name:   Title:

 

20

 